In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-08-00311-CR

NO. 09-08-00312-CR

 _____________________


KRESHUN VONDALE LOVE,  Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause Nos. 19,494 and 19,495




MEMORANDUM OPINION

	On February 26, 2009, we abated the appeals to the trial court to determine whether
the appellant Kreshun Vondale Love (1) desires to continue his appeals.  We have received the
supplemental reporter's records and supplemental clerk's records from the proceedings
conducted in the trial court.  Accompanied by appellate counsel, appellant personally
appeared at the hearings and in open court expressed his desire to dismiss his appeals.  
	Before our opinions issued, the appellant personally stated in open court that he did
not want to appeal his convictions in Cause Nos. 19,494 and 19,495.  The appellant has 
voluntarily abandoned his appeals.  Accordingly the appeals are dismissed.  See Tex. R. App.
P. 2, 42.2.  
	APPEALS DISMISSED.		   
						 						            
                                                                                ________________________________
								     DAVID GAULTNEY
									     Justice	
 
Opinion Delivered June 10, 2009								
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. The appellant's name also appears in the record as "Kreshan Vondale Love."